DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-15 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 08/06/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 44 in FIG. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein generating the entangled quantum encryption comprises…”  Although claim 1, which claim 2 depends upon, recites “performing entangled quantum encryption,” there is no previously recited step of generating the entangled quantum encryption. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
Claims 7 and 12 similar limitations found in claim 2 above, and therefore are rejected by the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN106960343B (“Chen”) in view of US 20140379584 A1 (“Ward”), and in further view of US 20180254895 A1 (“Castinado”).
Regarding claim 1, Chen discloses an electronic transaction verification system comprising: a client, a merchant, and a transaction verification entity (A bank in communication with a customer and a merchant.  See at least page 3, para. 16 to page 4, para. 1.  The Examiner interprets the customer as the client, and the bank as a transaction verification entity.): 
obtaining a quantum payment serial number (The bank receives a payment request of a customer, and prepares a quantum payment serial number according to the payment time and payment scene of the payment request.  See at least page 4, para. 1.); 
perform entangled quantum encryption on the quantum payment serial number to generate an entangled quantum payment serial number (The bank uses a quantum controllable NOT gate technology to generate a quantum payment authentication code.  See at least page 4, para. 5.  Generating the quantum payment authentication code comprises acquiring the quantum payment serial number; inputting each particle of the quantum payment serial number as a control bit into a quantum controllable NOT gate; and extracting the quantum payment authentication code from the quantum controllable NOT gate.  See at least page 4, para. 9-12.  The Examiner is interpreting the quantum payment authentication code, which is generated by performing entangled quantum encryption on the payment serial number, as “an entangled quantum payment serial number.”); 
obtain a quantum key shared between the merchant and the verification entity (Distributing a bank-merchant key by using a quantum key distribution technology.  See at least page 3, para. 17.); 
encrypt the entangled quantum payment serial number using the quantum key shared between the merchant and the verification entity; transmit the encrypted entangled quantum payment serial number to the merchant over the network (The bank encrypts the quantum payment authentication code… by using a bank-merchant key, generates a quantum bank side signature of a first copy of quantum electronic cash, and sends the quantum bank side signature to the merchant.  See at least page 4, para. 7.  See also page 5, para. 4, disclosing a merchant can decrypt the quantum bank side signature to obtain the quantum payment authentication code.  The Examiner is interpreting the quantum bank side signature as encrypted entangled quantum payment serial number.); and 
transmit entangled quantum payment data to the client over the network (Sending the third GHZ entangled particles to a customer.  See at least page 4, para. 6.  The customer receives the GHZ third entanglement particle.  See at least page 4, para 8.).

While Chen discloses a client, Chen does not expressly disclose a client subsystem.  Furthermore, while Chen discloses a merchant, Chen does not expressly disclose a merchant subsystem.  Furthermore, while Chen discloses a transaction verification entity, Chen does not expressly disclose a transaction verification subsystem coupled to a network; the transaction verification subsystem comprising a memory and one or more processors coupled to the memory, the one or more processors operable.  Furthermore, while Chen discloses obtaining a quantum payment serial number, Chen does not expressly disclose obtaining is via receiving from the client subsystem over the network.  Furthermore, while Chen discloses transmitting entanglement quantum payment data, and while Chen discloses a serial number (see Chen at least at page 4, para. 1), Chen does not expressly disclose transmitting the serial number to the client.

However, Ward discloses a client subsystem (See at least [0055] and FIGURE 1, First User 101 with communication device 102 or 102a.); 
a merchant subsystem (See at least [0055] and FIGURE 1, Merchant Website/Server 120.  One or more third party website or server 120 includes, but is not limited to, one or more merchant website or server, one or more cashier website or server, at least one source sales representative website or server and/or at least one other entity accepting one or more payments' website or server.  See at least [0055].); 
a transaction verification subsystem coupled to a network (See at least [0055] and FIGURE 1, Financial Institution Website/Server 110.); 
transmitting the serial number to the client (The financial institution sends the financial account information and/or one or more financial instruments to the user along with a one-time use "scannable" code.  See at least [0074] and FIGURE 2, Step 202, disclosing a bank sending account number to a user.).
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the client of Chen to be a client subsystem, as taught by Ward, and to modify the merchant of Chen to be a merchant subsystem, as taught by Ward, and to modify the transaction verification entity of Chen to be a transaction verification subsystem coupled to a network, as taught by Ward, and to modify the transmitting of  Chen to transmit the serial number of Chen, using the technique of transmitting payment account numbers as taught by Ward, in order to improve fraud prevention and to improve security of financial transactions (see Ward at least at [0004]-[0005]).

While Chen discloses a transaction verification entity, Chen does not expressly disclose a transaction verification subsystem comprising a memory and one or more processors coupled to the memory, the one or more processors operable. 

However, Castinado discloses a transaction verification subsystem comprising a memory and one or more processors coupled to the memory, the one or more processors operable (The present invention embraces a computerized system, and an associated method and computer program product for generating a polymorphic quantum enabled firewall in real-time. The system includes a processor, a memory, and a network communication device. In one embodiment, the system comprises a classical computer apparatus comprising: a processor; a memory; and a crypto-security application that is stored in the memory and executable by the processor; a quantum optimizer in communication with the classical computer apparatus, the quantum optimizer comprising: a quantum processor; and a quantum memory.  See at least [0005].  The entity system is operated by an entity, such as a financial institution.  See at least [0042].  See also FIG. 1, depicting a detection system 300 interacting with an entity system 400, a quantum optimizer 200.);
obtaining is via receiving from the client subsystem over the network (Information may be defined as any secure data such as credit card numbers, entity financial information, account numbers, customer personal information, and/or the like… the information may be transferred from a customer user device to the entity system over the network. The information transferred between one or more systems is in an encrypted format forming a first level of encryption.  See at least [0046].);
From the teaching of Castinado, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction verification entity of Chen to be a subsystem comprising a memory and one or more processors coupled to the memory, as taught by Castinado, and to modify the obtaining of Chen to be via receiving from a client subsystem over the network, as taught by Castinado, in order to improve security of information transfer (see Castinado at least at [0002]).

Regrading claim 2, it is noted that the claim recites the following intended use limitation, “to verify a quantum payment amount code associated with the quantum payment serial number and generate a payment authentication code.”  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Such intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus. -see MPEP 2111.04.  Therefore, the abovementioned claim limitation will be given little patentable weight.

The combination of Chen, Ward, and Castinado discloses the limitations of claim 1, as discussed above, and Chen further discloses the quantum payment serial number comprises one or more bits (Generating the quantum payment authentication code comprises acquiring the quantum payment serial number; inputting each particle of the quantum payment serial number as a control bit into a quantum controllable NOT gate; and extracting the quantum payment authentication code from the quantum controllable NOT gate.  See at least page 4, para. 9-12.); and 
wherein generating the entangled quantum encryption comprises: transforming a quantum state of the received one or more bits using a quantum controlled-NOT gate to verify a quantum payment amount code associated with the quantum payment serial number and generate a payment authentication code (The bank verifies the quantum payment amount code according to the quantum payment serial number by using a quantum controllable NOT gate technology to generate a quantum payment authentication code.  See at least page 4, para. 5.  Generating the quantum payment authentication code comprises acquiring the quantum payment serial number; inputting each particle of the quantum payment serial number as a control bit into a quantum controllable NOT gate; and extracting the quantum payment authentication code from the quantum controllable NOT gate.  See at least page 4, para. 9-12.); 
based on the output of the quantum controlled-NOT gate, generating a Greenberger-Horne-Zeilinger (GHZ) 3 entangled state particle pair that comprises the entangled quantum payment serial number (The bank preparing the GHZ three-particle entangled-state particle pair comprises: reading each particle of the electronic payment serial number in sequence; when the current particle of the electronic payment serial number is read to be zero, inputting the first entangled particle of GHZ as a control bit, and inputting the third entangled particle of GHZ as a target bit into a quantum controllable NOT gate; when the current particle of the electronic payment serial number is read to be one, unitary operation is carried out on the GHZ third entangled particle, the GHZ third entangled particle which is subjected to unitary operation is used as a control bit to be input, and the GHZ second entangled particle is used as a target bit to be input into a quantum controllable NOT gate; and extracting GHZ three-particle entangled-state particle pairs from the quantum controllable NOT gate.  See at least page 4, para. 13-17.); and 
the one or more processors are operable to transmit the encrypted entangled quantum payment serial number to the merchant by transmitting the encrypted entangled quantum payment serial number, the quantum payment amount code, and the payment authentication code (The bank encrypts the quantum payment authentication code, the electronic payment serial number and the quantum payment amount code by using a bank-merchant key, generates a quantum bank side signature of a first copy of quantum electronic cash, and sends the quantum bank side signature to the merchant.  See at least page 4, para. 7.).

While Chen discloses the quantum payment serial number, Chen does not expressly disclose the number is a received serial number.  Furthermore, while Chen discloses the quantum payment serial number comprises bits, Chen does not expressly disclose the bits are qubits.   Furthermore, while Chen discloses a merchant, Chen does not expressly disclose a merchant subsystem.  

However, Castinado discloses the number is a received serial number ((Information may be defined as any secure data such as credit card numbers, entity financial information, account numbers, customer personal information, and/or the like… the information may be transferred from a customer user device to the entity system over the network. The information transferred between one or more systems is in an encrypted format forming a first level of encryption.  See at least [0046].);
the bits are qubits (Whereas classical computers encode bits into ones and zeros, quantum computers encode data by placing a qubit into one of two identifiable quantum states. Unlike conventional bits, however, qubits exhibit quantum behavior, allowing the quantum computer to process a vast number of calculations simultaneously.  See at least [0021].  See also [0022]-[0024].).
From the teaching of Castinado, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the obtaining of Chen to be via receiving from a client subsystem over the network, as taught by Castinado, and to modify the bits of Chen to be qubits, as taught by Casinado, in order to improve security of information transfer (see Castinado at least at [0002]).

While Chen discloses a merchant, Chen does not expressly disclose a merchant subsystem.  

However, Ward discloses a merchant subsystem (See at least [0055] and FIGURE 1, Merchant Website/Server 120.  One or more third party website or server 120 includes, but is not limited to, one or more merchant website or server, one or more cashier website or server, at least one source sales representative website or server and/or at least one other entity accepting one or more payments' website or server.  See at least [0055].); 
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the merchant of Chen to be a merchant subsystem, as taught by Ward, in order to improve fraud prevention and to improve security of financial transactions (see Ward at least at [0004]-[0005]).

Regarding claim 4,  the combination of Chen, Ward, and Castinado discloses the limitations of claim 1, as discussed above, and Chen further discloses receive a request from the merchant to verify whether the client performed an electronic transaction (If disputes occur between the customer and the merchant in the payment fact or payment amount, the bank needs to audit three situations: one is that the transaction is unsuccessful, two is that the customer has paid and the merchant claims not to receive, and three is that the merchant has not received and the customer has deceived into saying that payment has been made. (1) customer and merchant provide a unified payment time and payment scenario for disputes made by both parties, and the bank reviews the corresponding quantum payment serial number and electronic payment serial number on file.  See at least page 11, para. 12-13.  The Examiner is interpreting the merchant providing a unified payment time and payment scenario for the dispute to the bank as a request to verify.); and 
transmit a verification of the electronic transaction to the merchant, wherein the verification includes the entangled quantum payment serial number that the merchant uses to re-validate the electronic transaction (The bank verifies the quantum payment amount code according to the quantum payment serial number by using a quantum controllable NOT gate technology to generate a quantum payment authentication code; preparing a GHZ three-particle entangled-state particle pair by a bank, sending the first GHZ entangled particles to a merchant, archiving the second GHZ entangled particles, and sending the third GHZ entangled particles to a customer; the bank encrypts the quantum payment authentication code, the electronic payment serial number and the quantum payment amount code by using a bank-merchant key, generates a quantum bank side signature of a first copy of quantum electronic cash, and sends the quantum bank side signature to the merchant.  See at least page 4, para. 5-7. The merchant uses the bank-merchant key to decrypt the quantum bank side signature of the quantum electronic cash first copy, and quantum payment authentication codes, electronic payment serial numbers and quantum payment amount codes are generated; executing unitary operation on the quantum payment authentication code according to the electronic payment serial number, and verifying whether the customer pays the excessive electronic cash by comparing whether the quantum payment authentication code executing the unitary operation is the same as the quantum payment amount code; the merchant decrypts the quantum customer side signature and the quantum payment amount code of the quantum electronic cash second copy by using the customer-merchant key to generate the quantum payment confirmation code and the quantum electronic cash first copy; the merchant executes quantum electronic cash recovery operation on the quantum payment authentication code according to the electronic payment serial number and the quantum payment confirmation code to generate a recovered quantum electronic cash second copy; and the merchant verifies whether the customer pays the correct amount of quantum electronic cash by comparing whether the first copy of the quantum electronic cash is the same as the recovered second copy of the quantum electronic cash.  See at least page 5, para. 4-8.).

While Chen discloses a merchant, Chen does not expressly disclose a merchant subsystem.  Furthermore, while Chen discloses a client, Chen does not expressly disclose a client subsystem.  

However, Ward discloses a merchant subsystem (See at least [0055] and FIGURE 1, Merchant Website/Server 120.  One or more third party website or server 120 includes, but is not limited to, one or more merchant website or server, one or more cashier website or server, at least one source sales representative website or server and/or at least one other entity accepting one or more payments' website or server.  See at least [0055].);
a client subsystem (See at least [0055] and FIGURE 1, First User 101 with communication device 102 or 102a.).
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the merchant of Chen to be a merchant subsystem, as taught by Ward, and to modify the client of Chen to be a client subsystem, as taught by Ward, in order to improve fraud prevention and to improve security of financial transactions (see Ward at least at [0004]-[0005]).

Regarding claim 5,  the combination of Chen, Ward, and Castinado discloses the limitations of claim 1, as discussed above, and Chen further discloses receive a request from the client to verify whether the merchant performed an electronic transaction, the request to verify comprising an entangled quantum payment serial number (If disputes occur between the customer and the merchant in the payment fact or payment amount, the bank needs to audit three situations: one is that the transaction is unsuccessful, two is that the customer has paid and the merchant claims not to receive, and three is that the merchant has not received and the customer has deceived into saying that payment has been made. (1) customer and merchant provide a unified payment time and payment scenario for disputes made by both parties, and the bank reviews the corresponding quantum payment serial number and electronic payment serial number on file.  See at least page 11, para. 12-13.  The Examiner is interpreting the customer providing a unified payment time and payment scenario for the dispute to the bank as a request to verify.);
transmit a verification of the electronic transaction to the client, wherein the verification includes the entangled quantum payment serial number that the client uses to re-validate the electronic transaction (The bank prepares a GHZ three-particle entangled-state particle pair by a bank, sending the first GHZ entangled particles to a merchant, archiving the second GHZ entangled particles, and sending the third GHZ entangled particles to a customer; and the customer receives the GHZ third entangled particle, the GHZ third entangled particle and the quantum electronic cash second copy are combined to execute combined measurement, a quantum payment confirmation code is generated.  See at least page 7, para. 10-12.  See also page 9, para. 13.  See also page 11, para. 1-5.).

While Chen discloses a client, Chen does not expressly disclose a client subsystem.  Furthermore, while Chen discloses a merchant, Chen does not expressly disclose a merchant subsystem.  

However, Ward discloses a client subsystem (See at least [0055] and FIGURE 1, First User 101 with communication device 102 or 102a.); 
a merchant subsystem (See at least [0055] and FIGURE 1, Merchant Website/Server 120.  One or more third party website or server 120 includes, but is not limited to, one or more merchant website or server, one or more cashier website or server, at least one source sales representative website or server and/or at least one other entity accepting one or more payments' website or server.  See at least [0055].).
From the teaching of Ward, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the client of Chen to be a client subsystem, as taught by Ward, and to modify the merchant of Chen to be a merchant subsystem, as taught by Ward, in order to improve fraud prevention and to improve security of financial transactions (see Ward at least at [0004]-[0005]).

Claim 6 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 7 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 9 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 10 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 12 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0111898 A1 (“McCarty”) discloses authenticating and authorizing users using quantum key distribution.
US 2020/0356890 A1 (“Ashrafi”) discloses quantum key distribution processing circuitry utilizing the principals of quantum key distribution to enable encryption of the signal being transmitted over the optical link to the receiver (see Ashrafi at [0256]-[0260]).
US 2021/0105135 (“Figueroa”) discloses quantum network devices, systems, and methods are provided to enable long-distance transmission of quantum bits (qubits) for applications such as Quantum Key Distribution (QKD), entanglement distribution, and other quantum communication applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694